*82ORDER
The Disciplinary Review Board on November 26, 1996, having filed with the Court its decision concluding that JOHN K. MED-FORD of ALPINE, who was admitted to the bar of this State in 1984, should be suspended from the practice of law for a period of three months for his violations of RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.15(b) (failure to promptly deliver funds to client), RPC 1.16(d) (failure to surrender client file on termination of representation), RPC 5.5(a) (practicing law while ineligible), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(e) (misrepresentation), and good cause appearing;
It is ORDERED that JOHN K. MEDFORD is hereby suspended from the practice of law for a period of three months, effective April 7, 1997, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in' the prosecution of this matter.